Dissenting Opinion by
Mr. Justice Musmanno:
Vasil Pavlinko and his wife, Hellen Pavlinko, being unlettered in English and unlearned in the ways of the law, wisely decided to have an attorney draw up their wills, since they were both approaching the age when reflecting persons must give thought to that voyage from which there is no return. They explained to the attorney, whose services they sought, that he should draw two wills which would state that when either of the partners had sailed away, the one remaining ashore would become the owner of the property of the departing voyager. Vasil Pavlinko knew but little English. However, his lawyer, fortunately, was well versed in his clients’ native language, known as Little Russian or Carpathian. The attorney thus discussed the whole matter with his two visitors in their language. He then dictated appropriate wills to his stenographer in English and then, after they had been transcribed, he translated the documents, paragraph by paragraph, to Mr. and Mrs. Pavlinko, who approved of all that he had *572written. The wills were laid, before them and each signed the document purporting to be his or her will. The attorney gave Mrs. Pavlinko the paper she had signed and handed to her husband the paper he had signed. In accordance with customs they had brought with them from the old country, Mrs. Pavlinko turned her paper over to her husband. It did not matter, however, who held the papers since they were complementary óf each other. Mrs. Pavlinko left her property to Mr. Pavlinko and Mr. Pavlinko left his property to Mrs. Pavlinko. They also agreed on a common residuary legatee, Elias Martin, the brother of Mrs. Pavlinko.
Mrs. Pavlinko died first, but for some reason her will was not probated. Then Mr. Pavlinko died and Elias Martin came forth .to claim his inheritance. The Register of Wills of Allegheny County refused to accept the Vasil Pavlinko will for probate. It now developed for the first time that, despite every care used by her attorney, a strange thing had happened. Mr. Pavlinko had signed his wife’s will and Mrs. Pavlinko had signed her husband’s will.
At the hearing before the register of wills, the .will signed by Vasil Pavlinko was introduced as Exhibit No. 1 and the will signed by -11611611 Pavlinko was introduced as Exhibit No. 2. The attorney, who had drawn the wills and had witnessed the signatures of the testator and testatrix, testified to what had occurred in his office; his secretary who had typed the wills and had witnessed the signatures, also testified to the events which spelled out the little mishap of the unintentional exchange of the wills.
The Orphans’ Court of Allegheny County sustained the action of the register of wills. Elias Martin appealed to this Court, which now affirms the lower court and, in doing so, I submit, creates another enigma for the layman to. ponder over, regarding the mysterious *573maimer in which the law operates, its wonders to perform. Everyone in this case admits that a mistake was made: an honest, innocent, unambiguous, simple mistake, the innocent, drowsy mistake of a man who sleeps all day and, on awakening, accepts the sunset for the dawn.
Nothing is more common to mankind than mistakes. Volumes, even libraries have been written on mistakes: mistakes of law and mistakes of fact. In every phase of life, mistakes occur and there are but few people who will not attempt to lend a helping hand to the person who mistakes a step for a landing and falls, or the one who mistakes a nut for a grape and chokes, or the one Avho steps through a glass so clear that he does not see it. This Court, hoAvever, says that it can do nothing for the victim of the mistake in this case, a mistake which Avas caused through no fault of his own, nor of his intended benefactors.
Next to the love Avliich the Pavlinkos bore to each other, they were devoted to Mrs. Pavlinko’s brother, Elias Martin. They ivholeheartedly agreed that after they had quitted the earth, this devoted kinsman of theirs should have all that they would leave behind them. No one disputes this brute fact, no one can dispute this granitic, unbudgeable truth. Cannot the law', therefore, dedicated as it is to the truth, and with all its wisdom and majestic power, correct this mistake Avliich cries out for correction? May the laAV not untie the loose knot of error which begs to be freed? I knoAv that the laAV is founded on precedent and in many Avays Ave are bound by the dead hand of the past. But even, with obeisance to precedent, I still do not believe that the medicine of the laAV is incapable of curing the simple ailment here Avhich has not, because of any passage of time, become aggravated by complications.
*574We have said more times than there are tombstones in the cemetery where the Pavlinkos lie buried, that the primary rule to be followed in the interpretations of a will is to ascertain the intention of the testator. Can anyone go to the graves of the Pavlinkos and say that we do not know what they meant? They said in English and in Carpathian that they wanted their property to go to Elias Martin.
We have also said time without number that the intent of the testator must be gathered from the four corners of his will. Whether it be from the four corners of the will signed by Vasil Pavlinko or whether from the eight corners of the wills signed by Vasil and Hellen Pavlinko, all set out before the court below, the net result is always the same, namely that the residue of the property of the last surviving member of the Pavlinko couple was to go to Elias Martin. In the face of all the pronouncements of the law as to the fidelity with which the intention of the testator must be followed, on what possible basis can we now ignore the intention expressed by the Pavlinkos so clearly, so conclusively, and so all-encompassingly?
The Majority says that there is nothing we can do to effectuate the expressed intention of Vasil Pavlinko. But, I respectfully submit, the Majority does not make a serious effort to effectuate that expressed intent. The Majority contents itself with saying that “the facts are unusual and the result very unfortunate.” But the results do not need to be unfortunate. In King Will, 369 Pa. 523, 531, we said that: “What offends against an innate sense of justice, decency and fair play offends against good law.” Certainly the results being affirmed by this Court offend against an innate sense of justice. Elias Martin is being turned out of court when there is no need for such a peremptory eviction. The Majority authorizes the eviction on the basis of a decision *575rendered by this 'Court in 1878 in the ease of Alter’s Appeal, 67 Pa. 341. There, wife and husband, also signed wrong papers and the Court in that post-Civil War period, held nothing could be done to correct the error. But even if we say that the Alter decision makes impossible the transferring of the signatures of Vasil Pavlinko to the will written in his name, I still do not see how it prevents this Court from enforcing the provision in the will which was signed by Vasil Pavlinko. In the Alter case an attempt was made to reform the will “by striking off the signature -Catherine Alter,’ and causing the name ‘George A. Alter’ to be signed thereto” so that the paper so signed could be “admitted to probate as the will of George A. Alter.” But in our case here, no such substitution is being sought. What Elias Martin seeks is admission to probate of a testamentary writing actually signed by the testator Vasil Pavlinko. ■
Moreover, in the Alter case,,as distinguished from the Pavlinko will, George A. Alter left everything to himself. Even if we accept the Majority’s conclusion, based on the Alter case, that all provisions in the Pavlinko will, which refer to himself, must be regarded as nullities, not correctible by parol evidence because they evince no latent ambiguities, it does not follow that the residuary clause must perish. The fact that some of the provisions in the Pavlinko will cannot be executed does not strike down the residuary clause, which is meaningful and stands on its own two feet.* We know that one of the very purposes of a residuary clause is to provide a catch-all for undisposed-of or ineffectually disposed-of property. “A residuary gift carries with it, and is presumed to have been so intended, *576not only all the estate which remains not specifically disposed of at the time the will is executed, but all that, for any reason, which is illy disposed of, or fails as to the legatees originally intended: Wood’s Est., 209 Pa. 16.” (Jull Estate, 370 Pa. 434, 442.) (Emphasis supplied)
And the Wills Act itself specifically provides: “A devise or bequest not being part of the residuary estate which shall fail or be void because the beneficiary fails to survive the testator or because it is contrary to law or otherwise incapable of talcing effect, or which has been revoked by the testator or is undisposed of, or is released or disclaimed by the beneficiary, if it shall not pass to the issue of the beneficiary under the provisions provided for by law, shall be included in the residuary devise or bequest if any contained in the will.” (Emphasis supplied).
The Majority also relies on Bryen’s Estate, 328 Pa. 122, but in that case the testator failed to sign the prepared will at the end. He affixed his signature to a page which was “in effect nothing more than a detached and independent paper not sequentially integrated with the others to form with them a testamentary instrument.” But here, I repeat, there was a complete testamentary instrument signed by Vasil Pavlinko at the end thereof and with testamentary intent.
The Majority calls upon Churchill’s Estate, 260 Pa. 94, as further substantiation of its position, but the testator in that case failed to sign the testamentary writing at the end.
And, so far as Gray Will, 365 Pa. 411, additionally cited by the Majority, is concerned, it clearly is not applicable to the facts in the case at bar because, there, the mark of the testator was not made in accordance with the provisions of the Wills Act.
*577I see no insuperable obstacle to probating the will signed , by Vasil Pavlinko. Even though it was originally prepared as the will of his wife, Hellen, he did adopt its testamentary provisions as his own. Some of its provisions are not effective but their ineffectuality in no way bars the legality and validity of the residuary clause which is complete in itself. I would, therefore, probate the paper signed by Vasil Pavlinko. Here, indeed, is a situation where we could, if we wished, consistent with authority and precedent, and without endangering the integrity of the Wills Act, put into effect the time-honored proverb that “where there’s a will, there’s a way.”
In fact, we have here two wills, with proper signposts unerringly pointing to the just and proper destination, but the Court still cannot find the way.

 Where two provisions in a will conflict, the latter controls. Conner’s Estate, 302 Pa. 534.